                                                                                                   1   Squire Patton Boggs (US) LLP
                                                                                                       Troy M. Yoshino (SBN: 197850)
                                                                                                   2   troy.yoshino@squirepb.com
                                                                                                       Eric J. Knapp (SBN: 214352)
                                                                                                   3   eric.knapp@squirepb.com
                                                                                                       Aengus H. Carr (SBN: 240953)
                                                                                                   4   aengus.carr@squirepb.com
                                                                                                       Alfredo W. Amoedo (SBN: 287901)
                                                                                                   5   alfredo.amoedo@squirepb.com
                                                                                                   6   275 Battery Street, Suite 2600
                                                                                                       San Francisco, California 94111
                                                                                                   7   Telephone:     +1 415 954 0200
                                                                                                       Facsimile:     +1 415 393 9887
                                                                                                   8
                                                                                                       Attorneys for Defendant
                                                                                                   9   Mercedes-Benz USA, LLC
                                                                                                  10
                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                  11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                  12
                                                                San Francisco, California 94111
                               275 Battery Street, Suite 2600




                                                                                                                                                 OAKLAND DIVISION
                                                                                                  13

                                                                                                  14   Giorgio Enea, an individual, on behalf of            Case No. 4:18-cv-02792-HSG
                                                                                                       himself and all others similarly situated,
                                                                                                  15                                                       ORDER ON STIPULATION TO CONTINUE
                                                                                                                              Plaintiffs,                  FEBRUARY 19, 2019 CASE MANAGEMENT
                                                                                                  16                                                       CONFERENCE
                                                                                                                v.
                                                                                                  17                                                        [N.D. CAL. L.R. 6-2]
                                                                                                       Mercedes-Benz USA, LLC, and Daimler AG,
                                                                                                  18
                                                                                                                              Defendants.
                                                                                                  19

                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                       ORDER ON STIP. TO EXT. CMC DATE




                                                                                                       010-8732-9057/1/AMERICAS
                                                                                                   1                                                 ORDER
                                                                                                   2            For good cause shown, the Court hereby enters the parties’ Stipulation to Continue Case

                                                                                                   3   Management Conference as the Order of the Court. The schedule in this case is hereby modified

                                                                                                   4   as follows:

                                                                                                   5            MBUSA shall have until March 22, 2019 to respond to the amended complaint; and

                                                                                                   6            The case management conference in this matter currently set for Tuesday, February 19,

                                                                                                   7   2019, is hereby continued to April 23, 2019 at 2:00 p.m.

                                                                                                   8            PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                                                   9

                                                                                                  10   Dated: February 12, 2019
                                                                                                                                                   By:
                                                                                                  11
SQUIRE PATTON BOGGS (US) LLP




                                                                                                                                                               HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                                                  12
                                                                San Francisco, California 94111
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19

                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                       ORDER ON STIP. TO EXT. CMC DATE
                                                                                                                                                         -1-



                                                                                                       010-8732-9057/1/AMERICAS
